

Exhibit 10.2
    
AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


AMENDMENT NO. 3, dated as of May 5, 2017 (this “Amendment”), by and among Open
Text ULC, Open Text Holdings, Inc. and Open Text Corporation (“Open Text”), as
Borrowers (collectively, the “Borrowers” and each, a “Borrower”), the Domestic
Guarantors party hereto (the “Domestic Guarantors”), the Foreign Guarantors
party hereto (the “Foreign Guarantors” and, together with the Domestic
Guarantors, the “Guarantors”), the Swing Line Lender, the Documentary Credit
Lender, the Replacement Lender (as defined below), each of the other Extending
Lenders (as defined below) party hereto, and Barclays Bank PLC, as
Administrative Agent and Collateral Agent (the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrowers, the Domestic Guarantors, each lender from time to time
party thereto (the “Lenders”) and the Administrative Agent have entered into
that certain Second Amended and Restated Credit Agreement, effective as of
January 15, 2015 (as amended by (i) that certain Amendment No. 1 to Second
Amended and Restated Credit Agreement, dated as of June 16, 2016, (ii) that
certain Incremental Assumption Agreement and Amendment No. 2 to Second Amended
and Restated Credit Agreement, dated as of February 1, 2017, and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Extending Lenders have agreed to extend credit to the Borrowers
under the Credit Agreement on the terms and subject to the conditions set forth
therein. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement, as amended hereby;
WHEREAS, the Borrowers have requested that the Credit Agreement be amended
(a) to effect an extension of the Relevant Repayment Date (the “Extension”) from
December 22, 2019 (the “Existing Maturity Date”) to May 5, 2022 (the “Extended
Maturity Date”) with respect to the Revolving Commitments and related Revolving
Loans of each Lender that is consenting to such extension (each, a “Consenting
Lender”), (b) to reduce by 50 basis points the Applicable Margins applicable to
Advances and Documentary Credits issued under the Revolving Credit Facility, (c)
to increase the Swing Line Commitments from $5,000,000 to $25,000,000 and (d) to
effect certain other modifications to the provisions of the Credit Agreement, in
each case as set forth herein;
WHEREAS Wells Fargo Bank, N.A., Canadian Branch (the “Replacement Lender”)
wishes to become a Revolving Credit Lender as of the date hereof and to consent
to the Extension and the other amendments set forth herein, and Wells Fargo
Capital Finance, LLC (the “Non-Consenting Lender”) wishes to cease being a
Revolving Credit Lender as of the date hereof;
WHEREAS, the Administrative Agent, the Lenders party hereto, constituting the
Majority Lenders under the Credit Agreement, the Documentary Credit Lender, the
Swing Line Lender and the Replacement Lender are willing to so amend the Credit
Agreement on the terms and subject to the conditions hereof.




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Extension of Relevant Repayment Date. (a) Each Lender (including the
Replacement Lender) that is party to this Amendment (each, an “Extending
Lender”), agrees that the maturity date of its Revolving Credit Commitments and
of any Revolving Credit Loans held by it (including, in the case of the
Replacement Lender, any Revolving Credit Loans made pursuant to this Amendment)
shall be extended to the Extended Maturity Date.


SECTION 2.Replacement Lender. (a) Each of the parties hereto hereby authorizes
the Administrative Agent to take such action as may be reasonably necessary to
ensure that the outstanding principal of the Accommodations Outstanding of the
Non-Consenting Lender on the Third Amendment Effective Date and the
participations in disbursements under Documentary Credits of the Non-Consenting
Lender on the Third Amendment Effective Date (such amounts, collectively, the
“Replacement Amount”) are replaced with an equal amount of Revolving Credit
Loans from the Replacement Lender. Subject to the satisfaction of the conditions
specified in Section 5 below, but effective as of the Third Amendment Effective
Date, the Non-Consenting Lender shall cease to be, and shall cease to have any
of the rights and obligations of, a “Revolving Credit Lender” under the Credit
Agreement (except (i) for those provisions that expressly provide for their
survival with respect to a Revolving Credit Lender after such Revolving Credit
Lender ceases to be a Revolving Credit Lender, which provisions shall survive
and remain in full force and effect for the benefit of the Non-Consenting Lender
and (ii) as provided in clause (c) of this Section 2).


(b)    The Replacement Lender agrees to provide Revolving Credit Commitments in
the principal amount for the Replacement Lender set forth on Schedule 3 hereto.
The Replacement Lender represents and warrants and the other parties hereto
acknowledge that (i) from and after the Third Amendment Effective Date, the
Replacement Lender shall be bound by the provisions of the Credit Agreement as a
Revolving Credit Lender thereunder and shall have the obligations of a Revolving
Credit Lender thereunder and (ii) the Replacement Lender will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Revolving Credit
Lender.
(c)    From and after the Third Amendment Effective Date, the Administrative
Agent shall make all payments in respect of the Replacement Amount (including
payments of interest, fees and other amounts) to the Non-Consenting Lender for
amounts which have accrued prior to the Third Amendment Effective Date, and to
the Replacement Lender for amounts which have accrued from and after the Third
Amendment Effective Date.
SECTION 3.Amendments to the Credit Agreement. Effective as of the Third
Amendment Effective Date (as defined below), the Credit Agreement is hereby
amended as follows:


(a)    The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.


2



--------------------------------------------------------------------------------




“Mortgaged Property” has the meaning specified in Section 2.01(5).
“Third Amendment” means Amendment No. 3 to Second Amended and Restated Credit
Agreement, dated as of May 5, 2017.
“Third Amendment Effective Date” shall have the meaning assigned to such term in
Section 5 of the Third Amendment.
(b)    Section 1.01 of the Credit Agreement is amended by revising each of the
following defined terms to read in its entirety as set forth below:
“Commitment” means, at any time, in respect of: (i) the Revolving Credit
Facility, U.S. $450,000,000, as such amount may be increased or reduced pursuant
to the terms hereof (the “Revolving Credit Commitment”); (ii) the Documentary
Credits, U.S. $35,000,000 (the “Documentary Credit Commitment”); and (iii) the
Swing Line Commitments, U.S. $25,000,000, as such amount may be increased or
reduced pursuant to the terms hereof; and provided, for greater certainty, that
(A) the commitments in respect of Documentary Credits constitute part of the
Revolving Credit Commitment, and (B) the Swing Line Commitment constitutes part
of the Revolving Credit Commitment. A “Lender’s Revolving Credit Commitment”, a
“Swing Line Lender’s Commitment” and a “Documentary Credit Lender’s Commitment”
means, at any time, the relevant amount designated as such and set forth
opposite such Lender’s name on Schedule 3 hereof or in the assignment and
assumption agreement executed and delivered pursuant to Section 16.01(2)
pursuant to which it shall become a party hereto (as reduced or increased in
accordance with the terms hereof).
“Relevant Repayment Date” means May 5, 2022.
(c)    Schedule 3 to the Credit Agreement is hereby replaced in its entirety
with Schedule 3 hereto.
(d)    Schedule 6 to the Credit Agreement is hereby replaced in its entirety
with Schedule 6 hereto.
(e)    Section 2.01 of the Credit Agreement is amended by adding a new clause
(5) to read as follows:
(5)
Notwithstanding anything to the contrary in this Agreement, if there are any
Material Owned Real Properties subject to a Debenture (any such property, a
“Mortgaged Property”), any increase or extension (including a renewal) of any of
the Commitments or Loans (including the provision of Incremental Advances or any
other incremental credit facilities hereunder, but excluding (i) any
continuation or conversion of borrowings, (ii) the making of any Revolving
Credit Loans or (iii) the issuance, renewal or extension of Documentary Credits)
shall be subject to (and conditioned upon) receipt by the Administrative Agent
of a completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the applicable Loan Party relating thereto).

(f)    Section 2.12 of the Credit Agreement is amended by adding new clauses (3)
and (4) to read as follows:


3



--------------------------------------------------------------------------------




(3)
With respect to each Mortgaged Property that is located in an area identified by
the Federal Emergency Management Agency (or any successor agency) as a “special
flood hazard area” with respect to which flood insurance has been made available
under Flood Insurance Laws, the applicable Loan Party (A) will maintain, with
financially sound and reputable insurance companies, such flood insurance in
such total amount as the Administrative Agent and Lenders may from time to time
reasonably require to the extent customarily maintained by similar businesses
operating in the same or similar locations, and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws and (B) promptly upon request of the Administrative Agent on
behalf of any Lender, will deliver to the Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent and such Lender, including, without limitation, evidence of annual
renewals of such insurance.

(4)
(a) Notwithstanding anything to the contrary in Section 2.12(1)(d) (including
the time period set forth therein) or this Agreement to the contrary, the
Administrative Agent shall not enter into any Debenture in respect of any
Material Owned Real Property acquired by any Borrower or any other Loan Party
after the Closing Date until the Administrative Agent shall have received
written confirmation from the Lenders that flood insurance due diligence and
flood insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably conditioned, withheld or delayed). If the
Lenders have not informed the Administrative Agent and Open Text of any
outstanding flood diligence requirements by the date that is forty (45) days
after the date on which the Administrative Agent made available to the Lenders
(which may be delivered electronically) the following documents in respect of
such real property (which documents shall be delivered by the Administrative
Agent to the Lenders promptly after receipt thereof): (i) a completed flood
hazard determination from a third party vendor; (ii) if such Material Owned Real
Property is located in a “special flood hazard area”, (A) a notification to the
applicable Loan Party of that fact and (if applicable) notification to the
applicable Loan Party flood insurance coverage is not available and (B) evidence
of the receipt by the applicable Loan Party of such notice; and (iii) if such
notice is required to be provided to the applicable Loan Party and flood
insurance is available in the community in which such Material Owned Real
Property is located, evidence of required flood insurance with respect to any
such Mortgage, the Lenders will be deemed to have completed their flood
insurance due diligence and flood insurance compliance and to have consented to
such Debenture. Notwithstanding anything to the contrary in this Section 2.12 or
this Agreement, in respect of any Material Owned Real Property subject to
Section 2.12(1)(d), the time period set forth in Section 2.12(1)(d) for delivery
of any related Debenture shall be automatically extended to the date on which
the Administrative Agent is permitted under this Section 2.12(4)(a) to enter
into such Debenture.

(b) Open Text shall provide the Administrative Agent with a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed


4



--------------------------------------------------------------------------------




by the applicable Loan Party relating thereto) to the extent such flood-related
documentation is required for compliance with applicable Law.
SECTION 4.Representations and Warranties True; No Default. The Borrowers and
Guarantors each hereby represent and warrant, in each case on and as of the date
hereof and both before and after giving effect to this Amendment, that:


(a)    the execution and delivery of this Amendment by each Loan Party and the
performance by each such Loan Party of its respective obligations hereunder and
under the Credit Agreement as amended by this Amendment (the “Amended
Agreement”) and the other Credit Documents have been duly authorized by all
necessary corporate, partnership or analogous action and no Authorization, under
any Law, and no registration, qualification, designation, declaration or filing
with any Governmental Authority, is or was necessary therefor or to perfect the
same, except as are in full force and effect, unamended except for Permitted
Exceptions and where failure to obtain, take or make such authorization, action,
Authorization, registration, qualification, designation, declaration or filing
with any Governmental Authority would not reasonably be expected to have a
Material Adverse Effect;
(b)    the execution and delivery of this Amendment by each Loan Party and the
performance by each Loan Party of its respective obligations hereunder and under
the Amended Agreement and the other Credit Documents and compliance with the
terms, conditions and provisions hereof and thereof, will not (i) conflict with
or result in a breach of any of the terms, conditions or provisions of (w) its
constating documents or by-laws, (x) any Law, (y) any material contractual
restriction binding on or affecting it or its properties, or (z) any judgment,
injunction, determination or award which is binding on it; or (ii) result in,
require or permit (x) the imposition of any Encumbrance in, on or with respect
to the Assets now owned or hereafter acquired by it (other than pursuant to the
Security Documents or which is a Permitted Encumbrance), (y) the acceleration of
the maturity of any material Debt binding on or affecting it or (z) any third
party to terminate or acquire any rights materially adverse to the applicable
Loan Party under any Material Agreement except where such conflict, result,
requirement or permission would not reasonably be expected to have a Material
Adverse Effect;
(c)    this Amendment and the Amended Agreement have been duly executed and
delivered by each Loan Party which is a party hereto and thereto and constitute
legal, valid and binding obligations of such Loan Party, enforceable against it
in accordance with their respective terms, subject only to any limitation under
Laws relating to (i) bankruptcy, insolvency, reorganization, moratorium or
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in the granting of equitable remedies;
(d)    each of the representations and warranties in the Credit Agreement is
true on and as of the date hereof in all material respects as if made on the
date hereof (except (A) to the extent expressly limited therein to a specific
date, in which case on and as of such date and (B) any representations and
warranties that are qualified as to “materiality” or “Material Adverse Effect”
or similar language shall be true in all respects (after giving effect to any
qualification therein)); and
(e)    no Default or Event of Default has occurred and is continuing.
SECTION 5.Conditions of Effectiveness of the Amendment. This Amendment shall
become effective on and as of the first date on which the following conditions
precedent have been satisfied (the “Third Amendment Effective Date”) when each
of the following conditions shall have been satisfied (or waived in accordance
with Section 17.01 of the Credit Agreement):


5



--------------------------------------------------------------------------------




(a)the Administrative Agent shall have received from the Borrowers, the
Guarantors, the Administrative Agent, the Swing Line Lender, the Documentary
Credit Lender and the other Extending Lenders (including the Replacement Lender)
whose Revolving Credit Commitments are equal to 100% of the aggregate amount of
the Revolving Credit Commitments under the Credit Agreement an executed
counterpart hereof or other written confirmation (in form reasonably
satisfactory to the Administrative Agent) that such party has signed a
counterpart hereof;


(b)the Administrative Agent shall have received from the Loan Parties a
certified copy of (i) the charter documents and by-laws (or equivalent governing
documents) of each Loan Party (other than any Foreign Guarantor); (ii) the
resolutions of the board of directors (or any duly authorized committee or other
governing body thereof) or of the shareholders, as the case may be, of each Loan
Party (other than any Foreign Guarantor) approving the commitment increase and
other matters provided for in this Amendment and approving the entering into of
all other related Credit Documents to which they are a party and the completion
of all transactions contemplated thereunder; (iii) all other instruments
evidencing necessary corporate, company or partnership action of each Loan Party
(other than any Foreign Guarantor) and evidencing any required Authorization
with respect to such matters; and (iv) documents certifying the names and true
signatures of its officers authorized to sign this Amendment and the other
Credit Documents manually or by mechanical means;


(c)the Administrative Agent shall have received a certificate of status,
compliance, good standing or like certificate with respect to each Loan Party
(other than any Foreign Guarantor) issued by the appropriate government official
in the jurisdiction of its incorporation;


(d)the Loan Parties shall have taken all action reasonably requested by the
Administrative Agent to maintain the perfection and priority of the security
interest of the Administrative Agent for the benefit of the Secured Creditors
(as defined in the Security Documents) in the Collateral granted under the
Security Documents;


(e)each of the representations and warranties contained in Section 4 above shall
be true and correct;


(f)the Administrative Agent shall have received a certificate, dated as of the
Third Amendment Effective Date and signed by a Responsible Officer of Open Text,
confirming the accuracy of the representations and warranties set forth in
Section 4 above;


(g)the Borrowers shall have paid all reasonable fees and documented
out-of-pocket expenses owing to the Administrative Agent (including the
reasonable fees and out-of-pocket costs of legal counsel to the Administrative
Agent) incurred in connection with the transactions contemplated under this
Amendment in accordance with Section 15.01 of the Credit Agreement;


(h)the Administrative Agent shall have received reasonably satisfactory opinions
of (i) Cleary Gottlieb Steen & Hamilton LLP, special United States counsel to
the Loan Parties, (ii) Osler, Hoskin & Harcourt LLP, special Delaware counsel to
the Loan Parties, (iii) Osler, Hoskin & Harcourt LLP, special Ontario counsel to
the Loan Parties, (iv) Stewart McKelvey, special Nova Scotia counsel to the Loan
Parties and (v) Gordon A Davies, Chief Legal Officer and Corporate Secretary of
Open Text, in each case as is relevant to confirm, inter alia, corporate
existence, due authorization, non-contravention of other Debt of any Loan Party
or any of its Subsidiaries (other than Exempt Immaterial Subsidiaries) which is
outstanding in an aggregate principal amount


6



--------------------------------------------------------------------------------




exceeding $75,000,000, execution by the Borrowers and Domestic Guarantors and
enforceability of the Amendment and the validity and perfection of the
Encumbrances created under the applicable U.S. and Canadian Credit Documents
after giving effect to the Amendment; for the avoidance of doubt, the opinion of
Gordon A Davies, Chief Legal Officer and Corporate Secretary of Open Text shall
not cover enforceability of the Amendment or the validity and perfection of the
Encumbrances created under the applicable U.S. and Canadian Credit Documents
after giving effect to the Amendment;


(i)the Administrative Agent shall have received a certificate, dated as of the
Third Amendment Effective Date and signed by a Responsible Officer of Open Text,
attesting to the Solvency of Open Text and its Subsidiaries, on a consolidated
basis and taken as a whole; and


(j)the Administrative Agent shall have received payment from the Borrowers in
immediately available funds of an extension fee for the account of each
Extending Lender in an amount equal to 0.10% of the amount of such Extending
Lender’s Revolving Credit Commitment on the Third Amendment Effective Date.


SECTION 6.Certain Post-Closing Obligations. On or prior to the date that is 60
days following any request by the Administrative Agent to take the following
actions described in this Section 6, to the extent that such request is
delivered no later than 60 days following the Third Amendment Effective Date,
the Borrowers shall take all action reasonably determined by local counsel to
the Administrative Agent to be necessary to maintain the perfection and priority
of the security interest of the Administrative Agent for the benefit of the
Secured Creditors in the Collateral granted by the Foreign Guarantors under the
Security Documents, in the same manner as contemplated by the Security Documents
prior to the effectiveness of this Amendment.


SECTION 7.Reference to and Effect Upon the Credit Agreement and the Other Credit
Documents.
(a)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under any of the Credit Documents, nor
constitute a waiver of any provision of any of the Credit Documents. On and as
of the Third Amendment Effective Date, this Amendment shall for all purposes
constitute a Credit Document.
(b)On and as of the Third Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.
(c)The Credit Agreement and each of the other Credit Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. The obligations of the
Loan Parties and each Guarantor contained in the Guarantees shall remain in full
force and effect and are hereby confirmed and continued by this Amendment and
are enforceable against the Loan Parties and each of the Guarantors. All rights,
benefits, interests, duties, liabilities and obligations of the parties to the
Security Documents, as amended below, are hereby confirmed and continued by this
Amendment and continue to secure, apply and extend to all debts, liabilities and
obligations, present or future, direct or indirect, absolute or contingent,
matured or unmatured, at any time or from time to time due or accruing due and
owing by or otherwise payable by the Loan Parties and each Guarantor to the
Collateral Agent for the benefit of the Secured Creditors, or any one or more of
them, in any currency, under, in connection with or pursuant to the Guarantees
and any other Credit Document to which the Loan Parties and each Guarantor is a
party. Without limitation of the foregoing, all security interests, pledges,
assignments and other Encumbrances previously granted by any Guarantor, as a
Grantor,


7



--------------------------------------------------------------------------------




pursuant to the Security Documents are confirmed and continued by this
Amendment, and all such security interests, pledges, assignments and other
Encumbrances shall remain in full force and effect as security for all
obligations thereunder with no change in the priority applicable thereto, in
each case, subject only to Encumbrances permitted under the Credit Documents, to
the extent provided therein.


SECTION 8.Governing Law. This Amendment shall be construed in accordance with
and governed by the laws of the Province of Ontario and the laws of Canada
applicable in that Province.


SECTION 9.Execution in Counterparts. This Amendment may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart hereof by facsimile or electronic transmission (e.g., “pdf”
or “tif”) shall be as effective as delivery of a manually executed counterpart
hereof.


SECTION 10.Amendments; Headings; Severability. This Amendment may not be amended
nor may any provision hereof be waived except pursuant to a writing signed by
the Borrowers, the Guarantors, the Administrative Agent and the Extending
Lenders party hereto. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting this
Amendment. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


[Remainder of page intentionally left blank]






8



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


OPEN TEXT ULC, as Borrower and Domestic Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:President





OPEN TEXT CORPORATION, as Borrower and Domestic Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:Executive Vice President, Chief Financial Officer



OPEN TEXT HOLDINGS, INC., as Borrower and Domestic Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:President





OPEN TEXT CANADA LTD., as Domestic Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:President












--------------------------------------------------------------------------------





OPEN TEXT CANADA LTD., in its capacity as general partner of
VIGNETTE PARTNERSHIP, LP, as Domestic Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:President



OPEN TEXT INC., as Domestic Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:President



EASYLINK SERVICES INTERNATIONAL CORPORATION, as Domestic Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:President



EASYLINK SERVICES USA, INC., as Domestic Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:President



XPEDITE SYSTEMS, LLC, as Domestic Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:President












--------------------------------------------------------------------------------





GXS, INC., as Domestic Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:President



GXS INTERNATIONAL, INC., as Domestic Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:President



OPEN TEXT SA ULC, as Domestic Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:President



OPEN TEXT GXS ULC, as Domestic Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:President



OPEN TEXT COÖPERATIEF U.A., as Foreign Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:Director


























--------------------------------------------------------------------------------





OPEN TEXT SOFTWARE GMBH, as Foreign Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:Director



OPEN TEXT UK LIMITED, as Foreign Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:Director



SYSGENICS LIMITED, as Foreign Guarantor
By:
/s/ John Doolittle
Name:John Doolittle
Title:Director


































--------------------------------------------------------------------------------







BARCLAYS BANK PLC,
as Administrative Agent, the Swing Line Lender and an Extending Lender
/s/ Ritam Bhalla
 
Name:Ritam Bhalla
Title:Director






--------------------------------------------------------------------------------









ROYAL BANK OF CANADA,
as the Documentary Credit Lender and an Extending Lender
/s/ Michael Elsey
 
Name:Michael Elsey
Title:Vice President, Corporate Banking Authorized Signatory






--------------------------------------------------------------------------------







Morgan Stanley Bank, N.A., as an Extending Lender
/s/ Jonathan Rauen
 
Name:Jonathan Rauen
Title:Authorized Signatory






--------------------------------------------------------------------------------







Citibank, N.A., as an Extending Lender
By:
/s/ Agha Murtaza
Name:Agha Murtaza
Title:Authorized Signatory






--------------------------------------------------------------------------------







HSBC, as an Extending Lender
/s/ My Le
 
Name:My Le
Title:Director, Global Banking
 
/s/ Shu Wai Chu
 
Name:Shu Wai Chu
Title:Vice President, Global Banking






--------------------------------------------------------------------------------







The Bank of Tokyo-Mitsubishi UFJ, Ltd., Canada Branch, as an Extending Lender
/s/ Jack Shuai
 
Name:Jack Shuai
Title:Director






--------------------------------------------------------------------------------









NATIONAL BANK OF CANADA, as an Extending Lender
/s/ Michelle Fiebig
 
Name:Michelle Fiebig
Title:Director
 
/s/ David Torrey
 
Name:David Torrey
Title:Managing Director






--------------------------------------------------------------------------------







Export Development Canada, as an Extending Lender
By:
/s/ Danielle Dunlop
Name:Danielle Dunlop
Title:Financing Manager
 
By:
/s/ Jeff Patterson
Name:Jeff Patterson
Title:Manager - Global Loan Syndications






--------------------------------------------------------------------------------







Bank of Montreal, as an Extending Lender
By:
/s/ Jeff Cowan
Name:Jeff Cowan
Title:Vice President






--------------------------------------------------------------------------------







ICICI Bank Canada, as an Extending Lender
By:
/s/ Sandeep Goel
Name:Sandeep Goel
Title:Senior Vice President & Chief Risk Officer
 
By:
/s/ Akshay Chaturvedi
Name:Ashkay Chaturvedi
Title:Senior Vice President Corporate & Commercial Banking






--------------------------------------------------------------------------------







Bank of America, N.A. Canada Branch, as an Extending Lender
By:
/s/ Julie Griffin
Name:Julie Griffin
Title:Senior Vice President






--------------------------------------------------------------------------------







PNC Bank Canadian Branch, as an Extending Lender
/s/ David T. Olsen
 
Name:David T. Olsen
Title:Principal Officer and Regional President - Canada








--------------------------------------------------------------------------------









The Bank of Nova Scotia, as an Extending Lender
By:
/s/ Eddy Popp
Name:Eddy Popp
Title:Director
 
By:
/s/ Caitriona Geoghegan
Name:Caitriona Geoghegan
Title:Associate Director






--------------------------------------------------------------------------------







Canadian Imperial Bank of Commerce, as an Extending Lender
/s/ Ben Fallico
 
Name:Ben Fallico
Title:Authorized Signatory
 
/s/ James Day
 
Name:James Day
Title:Authorized Signatory






--------------------------------------------------------------------------------









JPMorgan Chase Banks, N.A., as an Extending Lender
By:
/s/ Justin Burton
Name:Justin Burton
Title:Vice President






--------------------------------------------------------------------------------









SBI CANADA BANK previously known as State Bank of India (Canada), as an
Extending Lender
By:
/s/ Pradeep Nair
Name:Pradeep Nair
Title:VP (Credit) and Team Leader (CPC)






--------------------------------------------------------------------------------







Wells Fargo Bank, N.A., Canadian Branch, as the Replacement Lender and an
Extending Lender
By:
/s/ David Wright
Name:David Wright
Title:Senior Vice President








--------------------------------------------------------------------------------






    
SCHEDULE 3


REVOLVING CREDIT COMMITMENTS/ SWING LINE LENDER’S COMMITMENT/ DOCUMENTARY CREDIT
COMMITMENTS




Lender
Revolving Credit Commitment
Documentary Credit Commitment
Swing Line Lender’s Commitment
Barclays PLC
$60,000,000
 
$25,000,000
Morgan Stanley Bank, N.A.
$50,000,000
 
 
Citibank, N.A., Canadian branch
$50,000,000
 
 
Royal Bank of Canada
$50,000,000
$35,000,000
 
HSBC Bank Canada
$30,000,000
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Canada Branch
$20,000,000
 
 
National Bank of Canada
$20,000,000
 
 
Export Development Canada
$14,000,000
 
 
Bank of Montreal
$50,000,000
 
 
ICICI Bank Canada
$10,000,000
 
 
Bank of America, N.A., Canada Branch
$20,000,000
 
 
PNC Bank Canadian Branch
$20,000,000
 
 
The Bank of Nova Scotia
$20,000,000
 
 
Canadian Imperial Bank of Commerce
$20,000,000
 
 
JPMorgan Chase Bank N.A.
$8,000,000
 
 
SBI Canada Bank
$4,000,000
 
 
Wells Fargo Bank, N.A., Canadian Branch
$4,000,000
 
 
 
 
 
 
Total Revolving Credit Commitments
$450,000,000
 
 








--------------------------------------------------------------------------------










SCHEDULE 6


APPLICABLE MARGINS/UNUSED FACILITY FEE




Consolidated Net Leverage Ratio
LIBOR Advances (per annum); Documentary Credit Participation Fee
ABR Advances (per annum)
Facility Fee
Documentary Credit Fee
Greater than or equal to 1.50:1.00
1.75%
0.75%
0.30%
0.25%
Less than 1.50:1.00 and greater than or equal to 1.00:1.00
1.50%
0.50%
0.25%
0.25%
Less than 1.00:1.00
1.25%
0.25%
0.15%
0.25%








